Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2014-015

                                         APRIL TERM, 2014

 Heidi Lague                                           }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Franklin Unit,
    v.                                                 }    Family Division
                                                       }
                                                       }
 Lawrence T. Lyons                                     }    DOCKET NO. 273-12-13 Frfa

                                                            Trial Judge: Martin A. Maley

                          In the above-entitled cause, the Clerk will enter:

        Defendant appeals from the trial court’s issuance of a relief-from-abuse (RFA) order
against him. He argues that the court improperly speculated about the possibility of future abuse.
We affirm.

        Plaintiff and defendant were romantically involved for approximately one-and-a-half
years, and they have a child together. In December 2013, plaintiff requested a RFA order against
defendant after defendant allegedly threatened her with a gun. Following a hearing, the court
granted plaintiff’s request. At the hearing, plaintiff testified that she had broken up with
defendant approximately three weeks before the incident in question, but defendant continued to
stop by her home. Many of his belongings remained in plaintiff’s home although plaintiff had
asked him repeatedly to remove them. Plaintiff stated that she was intimidated and frightened by
defendant. The court found that plaintiff wanted to separate from defendant, while defendant
believed that there might be some hope of reconciliation.

        On the day in question, plaintiff put defendant’s remaining belongings onto her porch,
which upset defendant. Rather than leave plaintiff’s property, however, defendant began
working on his truck in plaintiff’s driveway. Later that day, defendant called plaintiff’s home
and threatened suicide. Defendant then went to talk to a friend and became more agitated and
upset. Plaintiff was concerned by defendant’s suicide threat and called the police. When
plaintiff saw defendant drive by her home, she and her son went in their car to check on him.
Defendant had pulled his truck off the road by plaintiff’s house. When plaintiff rolled down her
window to speak to defendant, defendant lambasted her about information he had received about
her from a friend. Plaintiff drove away and as she tried to return to her home, defendant waved
her down with a sawed-off shotgun in his hand. Plaintiff did not stop. Instead, she returned
home and called the police.

        The court found that the situation here had escalated to an extreme degree. While
defendant maintained that he did not know he had a gun in his hand, the court rejected this
testimony as preposterous. It found that defendant had purposely pulled the gun out either to
threaten to shoot plaintiff or to threaten her by showing that he was going to kill himself. The
court found that defendant’s actions had put plaintiff and her son at risk, and that there was a
danger of further abuse. The court expressed its reluctance to issue a long-term RFA order given
that the parties had a child together and that they needed to find a way to live separately and co-
parent as best they could. It concluded, however, that there needed to be a “cooling-off period,”
and it issued a final RFA order for ninety days. This appeal followed.

        Defendant argues that the court failed to make findings to show that there was a danger of
future abuse. Defendant acknowledges that the court did in fact find a danger of future abuse,
but he faults the trial court for “merely parrot[ing] the statutory language.” He suggests that the
court was speculating about the danger of future abuse.

       We find no error. By statute, the court must find that a defendant has abused a plaintiff
and that there is a danger of further abuse before it may issue a RFA order. 15 V.S.A.
§ 1103(c)(1)(A). On review, we will uphold the court’s findings unless clearly erroneous, and
we will uphold the court’s conclusions where supported by its findings. Stickney v. Stickney,
170 Vt. 547, 548 (1999) (mem.); Begins v. Begins, 168 Vt. 298, 301 (1998). The court’s
decision is supported by the record here.

       As is evident and as defendant appears to concede, the court did find a danger of further
abuse in this case. Certainly, the court did not err by reciting the language of the statute in its
decision—it identified and applied the appropriate legal standard. Indeed, it is difficult to see
what the court might have added to its finding to satisfy defendant.

        The court’s observation that the abuse might not happen again does not undermine its
finding that there was a sufficient possibility that it would. The court cannot divine the future.
The court recognized that this was a close case, but ultimately concluded that defendant had
engaged in a purposeful act that put plaintiff and her son in danger. The court plainly found that
the situation between the parties remained volatile. Given this, and the prior extreme escalation
of the conflict between the parties, the court reasonably concluded that there was a danger of
further abuse and that a “cooling off” period was warranted. While defendant disagrees with the
court’s conclusion, it is the exclusive role of the trial court, not this Court, to weigh the evidence
and assess the credibility of witnesses. Cabot v. Cabot, 166 Vt. 485, 497 (1997). There was
sufficient evidence from which the court could make its finding, and it did not engage in
improper speculation in finding a danger of future abuse.

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 Paul L. Reiber, Chief Justice

                                                 _______________________________________
                                                 John A. Dooley, Associate Justice

                                                 _______________________________________
                                                 Marilyn S. Skoglund, Associate Justice



                                                  2